DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
            Regarding claim 16, line 1, change “at least one one of” to --at least one of--
           Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kechichian (US 9,981,548).
            Regarding claim 1: Kechichian discloses method and device for monitoring an alarm comprising:

             a flexible neck cord;
            at least one strain sensor arranged for sensing strain in the flexible neck cord (a neck cord includes a stretch sensor and conductive material to enable a measurement of the electrical characteristic of the component by a circuit in the device. When the stretch sensor is stretched due to the person exerting a pulling force on the housing, the change of its electrical characteristic may be measured, figures 1, 4, and 5, col. 6, lines 5-13); and 
            a communication unit for wirelessly transmitting data derived from the sensed strain (the alarm is wirelessly sent to an alarm control center as shown in FIG. 9… In case the person pulls the housing of the device to request for help the alarm is transferred to the base unit and from the base unit via internet, mobile or a landline to the alarm control center, fig. 9, col. 5, lines 27-37);and
             a communicator remote from the lanyard device, wherein the communicator comprises a receiving unit for wirelessly receiving data from the communication unit of the lanyard device (the device is wireless coupled to a base unit, the base unit being coupled to a PC or phone at a remote location (e.g. an alarm control center). The base unit may be a two-way hands free audio terminal. The alarm, when activated by person using his or her wearable device, is first sent to the base unit. Next the base unit transmits the alarm to the PC or phone at the remote location (e.g. the alarm control center, fig. 9, col. 3, lines 30-37);
             wherein at least one of the lanyard device and the communicator comprises:
                 a position recognition unit configured for comparing strain data obtained from the at least one strain sensor to pre-determined strain data (the change of the electrical characteristic may be compared with a threshold, col. 5, lines 2-3; and to interpret the measured resistance Rs either via a simple voltage divider or Wheatstone bridge and incorporate it into a fall detection algorithm, it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain (non-wearing position), and a second baseline when the pendant device is being properly worn (wearing position, e.g., the person is standing), col. 8, lines 16-22); and for
                recognizing a position of the flexible neck cord in dependence on a result of the comparison (When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device. In a further embodiment of the device the component used is a stretch sensor or a strain gauge sensor and the device determines whether the person is in a supine position in dependence of a measured electrical characteristic of the stretch sensor, col. 8, lines 23-39).
            Regarding claim 5: Kechichian discloses a pendant attached to the flexible neck cord, the pendant comprising a power source of the at least one strain sensor (The electronic circuit for example may comprise a power supply, figures 1, and 7, col. 5, lines 45-46).
            Regarding claim 10: Kechichian discloses wherein at least one of the lanyard device and the communicator comprises: an activity determining unit configured for determining an activity in dependence on a result of a comparison of strain data obtained from the at least one strain sensor to pre-determined strain data (To interpret the measured resistance Rs either via a simple voltage divider or Wheatstone bridge and incorporate it into a fall detection algorithm, it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device. When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 16-29). 
     Regarding claim 11: Kechichian discloses wherein at least one of the lanyard device and the communicator comprises: a fall detection unit configured for detecting a fall of a person presumably wearing the lanyard device in dependence on a result of a comparison of strain data obtained from the at least one strain sensor to pre-determined strain data (In a further embodiment of the device the measured resistance of the stretch sensor is used to detect a potential fall of the person. To interpret the measured resistance Rs either via a simple voltage divider or Wheatstone bridge and incorporate it into a fall detection algorithm, it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device, col. 8, lines 13-22). 
           Regarding claim 12: Kechichian discloses wherein at least one of the lanyard device and the communicator comprises a non-wearing determining unit configured for determining a non-wearing state of the lanyard device in dependence on a result of a comparison of strain data obtained from the at least one strain sensor to predetermined strain data associated with non-wearing of the lanyard device (To interpret the measured resistance Rs either via a simple voltage divider or Wheatstone bridge and incorporate it into a fall detection algorithm, it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device. When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 16-29).
           Regarding claim 15: Kechichian discloses method and device for monitoring an alarm comprising:
           sensing strain in the flexible neck cord (a neck cord includes a stretch sensor and conductive material to enable a measurement of the electrical characteristic of the component by a circuit in the device. When the stretch sensor is stretched due to the person exerting a pulling force on the housing, the change of its electrical characteristic may be measured, fig. 1, col. 6, lines 5-13); 
          obtaining strain data corresponding to the sensed strain (the measured resistance of the stretch sensor is used to detect a potential fall of the person, col. 8, lines 13-15; When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 23-29); 
(Additional steps may be added in different embodiments of the method, see FIG. 2. For example the change of the electrical characteristic may be compared with a threshold, col. 5, lines 2-3; it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device. When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 16-29); and 
          recognizing a position of the flexible neck cord in dependence on a result of the  comparison (When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 23-29; In a further embodiment the device further comprises an accelerometer. If the low value for Rs was preceded by an impact measured by an accelerometer, it is highly probably that the person has fallen, col. 8, lines 35-39).
           Regarding claim 16: Kechichian discloses at least one of:
         determining an activity in dependence on a result of the comparison (it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device. When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 16-29).
        detecting a fall of a person presumably wearing the lanyard device in dependence on a result of the comparison (In a further embodiment of the device the measured resistance of the stretch sensor is used to detect a potential fall of the person. To interpret the measured resistance Rs either via a simple voltage divider or Wheatstone bridge and incorporate it into a fall detection algorithm, it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device, col. 8, lines 13-22), and
           determining a non-wearing state of the lanyard device in dependence on a result of the comparison (To interpret the measured resistance Rs either via a simple voltage divider or Wheatstone bridge and incorporate it into a fall detection algorithm, it is important to establish the baseline resistance Ro, e.g. when the sensor is not under strain, and a second baseline when the pendant device is being properly worn, i.e. Rp>Ro due to the weight of the pendant device. When the measured resistance Rs is closer to Ro, it indicates that the person is in a supine position, since the weight of the pendant device does not exert a force on the stretch/strain gauge sensor, indicating that the person may have fallen. Alternatively when the measured resistance Rs is approximately equal to Ro this may be indicating that the person is not wearing the device, col. 8, lines 16-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kechichian as applied to claim 1 above, in view of Wiener (US 2008/0234898).
             Regarding claim 3: Kechichian discloses wherein the at least one strain sensor  (Numerous sensors exist for measuring strain or elastic deformation of materials, for example a stretch sensor, a strain gauge or a force/flex sensor. All of these sensors are based on the principle that stretching or compressing a conductive material causes its resistance to change, col. 5, lines 53-62) but does not disclose the at least one fiber optic strain sensor as claimed.
       However, the use of the fiber optic strain sensor is old and well known in the art as taught by Wiener (The modification of light passing through an optical fiber is known for sensing systems, particularly using what are called Bragg gratings. See for example, U.S. Pat. No. 7,091,472, in which a sensor interface includes a sensor, an optical fiber, a Bragg grating disposed on the optical fiber, and an optoelectronic circuit. The optical fiber with Bragg grating transmits light in a manner indicative of a force-induced strain which is a function of the parameter sensed, paras. 0014, and 0015). Therefore, it would have been obvious to one of ordinary skill in the art .

Allowable Subject Matter
7.      Claims 2, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         The following is an examiner’s statement of reasons for allowance:
          Regarding claim 2, patentability resides in “wherein the at least one strain sensor is configured for outputting separate strain data respectively corresponding to sensed strain of the at least two respective sensing elements”, in combination with the other limitations of the claim.
          Regarding claim 4, patentability resides in “wherein the at least one fiber optic strain sensor is configured for outputting separate strain data respectively corresponding to sensed strain of the at least two respective strain sensitive sections”, in combination with the other limitations of the claim.
            Regarding claim 13, patentability resides in “wherein the strain data and the pre-determined strain data both comprise at least one respective spatial and/or temporal pattern of strain”.
              Regarding claim 14, patentability resides in “wherein at least one of the lanyard device and the communicator is configured for initializing at least one personal wearing strain pattern 

Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
         a. Ten Kate (US 2015/0226764) discloses fall detection.
         b. Haflinger et al. (US 2015/0123785) disclose motion sensing necklace system.
         c. Nadkarni et al. (US 2010/0245078) disclose wearable motion sensing device.

9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
          Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about 

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685